Citation Nr: 1707302	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative disc disease.

 2. Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative disc disease.

 3. Entitlement to service connection for a right ankle disability, to include as secondary to service-connected degenerative disc disease.

 4. Entitlement to service connection for a left ankle disability, to include as secondary to service-connected degenerative disc disease.

 5. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had National Guard service from April 1981 to November 2005 with verified active duty for training service (ACDUTRA) from May 1981 to September 1981 and January 8, 1992, to January 28, 1992.  He had various additional periods of ACDUTRA and inactive duty training (INACDUTRA) throughout his National Guard service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing before the Board in April 2013.  A hearing transcript is of record within the Virtual VA electronic folder.

In December 2014, the Board reopened the previously denied service connection claim for sleep apnea and remanded it along with the other issues on appeal for additional development.  The requested development has been completed, and the appeal has returned to the Board.  

The Board notes that, following the last adjudication by the agency of original jurisdiction (AOJ) in a January 2016 supplemental SOC (SSOC), National Guard records were associated with the electronic claims folder.  See 38 C.F.R. § 20.1304 (2016).  The claim was certified to the Board after February 2, 2013, and explicit waiver of initial AOJ consideration is not required.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.

The paper claims folder has been converted into an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  The Veteran's reports of exertional activities during service do not constitute an injury for service connection compensation purposes.  

2.  The current bilateral knee disability did not have its clinical onset in service and is not otherwise related to ACDUTRA or secondary to service-connected disability; knee arthritis was not exhibited during any ACDUTRA period. 

3.  The current bilateral ankle disability did not have its clinical onset in service and is not otherwise related to ACDUTRA or secondary to service-connected disability; ankle arthritis was not exhibited during any ACDUTRA period. 

4.  Sleep apnea does not constitute an injury for service connection compensation purposes in this particular case.  

5.  Sleep apnea was neither aggravated, nor incurred during ACDUTRA. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a bilateral ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

VA provided adequate notification about the information and evidence necessary to substantiate the claims in an April 2011 letter.  The letter advised the Veteran of the evidentiary requirements for service connection.  The letter also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  For these reasons, the duty to notify is satisfied.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA medical records, and private medical records.  

The Veteran was provided adequate medical examinations and opinions in May and June 2015.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the knee and ankle disabilities, the examiner did not cite any particular medical study or detail the temporal sequence of events in his explanation.  Nonetheless, it is clear from his comments that he did not believe a nexus was present due to an absence of specific injury in service and post service onset of chronic disability (degenerative arthritis).  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  For the sleep apnea claim, the examiner directly addressed the Veteran's contention that an irregular sleep schedule was a causative factor.  Id. 

In April 2012, the Veteran was afforded an RO hearing before a Decision Review Officer (DRO).  In April 2013, the Veteran testified at a Board hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearings, the presiding VA officials identified the issues on appeal and inquired as to any information concerning a nexus to service.  The Veteran was offered an opportunity to ask questions regarding his claims.  Neither the Veteran, nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the VA hearings.  The Board, therefore, concludes that VA has fulfilled its duty under Bryant.

The record reflects substantial compliance with the December 2014 Board remand. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained the identified ACDUTRA and INACDUTRA records and VA treatment records from the Omaha VA healthcare system.  See April 2015 Defense Personnel Information Retrieval System (DPRIS) response.  It furnished appropriate VA sleep apnea and orthopedic examinations.  The claims were readjudicated with consideration of the newly obtained evidence in January 2016.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  

II.  Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As applicable, active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6 (a).  It includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

"Injury" is defined as harm resulting from some type of external trauma.  "Disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.

In general, service connection requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Arthritis is a chronic disease.  38 C.F.R. § 3.309(a).  The Veteran is not shown to have arthritis of the ankles or knees manifest to a degree of 10 percent or more within the first post service year of an active service period.  38 C.F.R. § 3.307(a)(3).  Thus, presumptive service connection for chronic disease does not warrant further consideration.    

Notably, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed for chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Under 38 C.F.R. § 3.303(b), when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1338.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. §  3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. §  3.310  to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation. 
38 C.F.R. § 3.310(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i) Bilateral knee

Service treatment records (STRs) from April 1981 reflect that the Veteran completed a Report of Medical History and underwent a clinical evaluation for entrance into service.  No pertinent findings were recorded with respect to knee symptoms or disability. 

In October 1985, January 1990, and January 1994, the Veteran completed Reports of Medical History and contemporaneous physical evaluations.  In the October 1985 and January 1990 reports, he denied having or ever having a "tricked" or locked knee.  

In January 1994, however, the Veteran endorsed having a tricked or locked knee.  It was described as right knee stiffness.  The clinician noted that the Veteran had not had knee surgery and denied any limitations.  He noted possible bursitis.  Contemporaneous physical evaluation did not reveal any abnormality pertaining to the knee.  

On his August 1998 Report of Medical History, the Veteran again endorsed having a tricked or locked knee.  It was described as a bilateral knee ache.  The clinician noted it was related to work "in cooler." 

On the January 2003 Report of Medical History, the Veteran denied having past or current medical history for tricked or locked knee.  

January 2004 National Guard records show that the Veteran failed a 2.5 mile walk exercise.  

September 2008 private medical records reflect that the Veteran sought treatment for bilateral knee pain.  He had recently fallen and hit both knees.  The clinician noted that the Veteran was a truck driver in the Army and currently worked on his feet.  Clinical evaluation was positive for bilateral crepitus and some arthritic changes.  The clinician diagnosed tendonitis.  Pain medication was issued with a referral to physical therapy.  

November 2008 private medical records show that the Veteran continued to have bilateral knee pain and that the medication was unhelpful.  The clinician noted that the Veteran had fallen off a truck and hit both knees.  The clinician assessed contusion both knees.  He commented that he was unsure if a meniscal tear occurred.  He ordered Magnetic Resonance Imaging (MRI) studies for both knees.  The left knee MRI report found a large radial tear of the medial meniscus, moderate joint effusion, moderate patellofemoral arthritis, subcutaneous edema and intact cruciate and collateral ligaments.  The right knee MRI report found moderate to severe patellofemoral arthritis and mild medial and lateral compartment osteoarthritis, among other findings.  

March 2009 private medical records document that the Veteran continued to have severe bilateral crepitus in both knees.  

At the March 2009 RO hearing in conjunction with a previously filed claim, the Veteran provided testimony regarding his knee disability.  He stated that he did not have any knee problems prior to service or during basic training.  He believed the disability had a gradual onset and progressed to the current state of severe arthritis.  He denied sustaining any particular injury during National Guard service, but recalled having knee pain from physical exercises.  He was given light duty but was not formally placed on profile.  He noted a physician later told him he should have been on profile.  He stated that his military work duties as a cook involved prolonged standing.  By contrast, his civilian jobs did not require much physical labor.  

In March 2009, Dr. E furnished a letter in support of the claim.  He stated that he treated the Veteran for his bilateral knee disability.  He believed the Veteran's knee arthritis was related to a variety of factors, including genetics, leg alignment and life activities.  He stated that "I suspect that the activities he performed in the military contributed to his arthritis."   

August 2009 VA emergency room (ER) records show that the Veteran sought treatment for bilateral knee pain.  He attributed it to weather changes.  The clinician believed it was related to degenerative joint disease.  He dispensed medication and referred the Veteran to primary care.

September 2009 VA primary care records reflect complaints of knee pain.  Clinical examination showed that the Veteran had trace edema of his bilateral lower extremities with adequate range of motion and good gait.  The clinician assessed bilateral knee pain and suggested a conservative approach.  

A September 2009 letter from Dr. C shows that he completed a knee disability evaluation.  Regarding causation, Dr. C reported that the Veteran inquired as to whether being a driver would be a cause.  Dr. C believed it was not a cause and that these were age-related changes that can be accelerated by hard work.  

In October 2009, the Veteran had an RO hearing regarding his left knee disability.  He could not recall any particular injury to his left knee; however, he participated in numerous exertive training activities and had difficulty jogging.  He stated he received a permanent profile for his left knee following 1981 ACDUTRA.  He also remembered that he could not complete a two-mile walk due to bilateral knee pain.  

November 2009 VA physical therapy (PT) records reflect a history of knee pain since "out of service in 2005."  He described his knees as achy with click and pop sounds.  He had difficulty walking long distances and standing.  Clinical examination showed some loss of motion for both knees.  The clinician assessed that the Veteran's knee pain was likely due to multiple contributing factors.  

June 2010 VA/QTC examination (located within the Virtual VA efolder) for the service-connected back disability reflects that the examiner assessed the Veteran as having an abnormal gait.  

In his March 2011 claim, the Veteran reported that he had disability in his lower extremities secondary to his service-connected low back strain.  

In April 2011, the Veteran was afforded a VA orthopedic examination.  The examiner did not review the claims folder, but indicated review of medical records.  He expressed a negative opinion regarding secondary service connection to the back disability.  He cited review of the record and prior clinical evaluation.  

In a June 2011 addendum, the April 2011 VA examiner added that the Veteran did not have a history of long term alteration in gait, biomechanics or load bearing.  He cited the July 2009 VA examination report indicating a normal gait.  

In April 2012, the Veteran was afforded an RO hearing in connection with the current claim.  He stated that he had general exertional injury to his knees during service from moving equipment.  Hearing transcript, p. 4.  He also believed his knee disability was related to his service-connected back disability.  He cited overcompensation from back pain.  He denied receiving any specific treatment during and immediately after service for either knee.  Hearing transcript, p.5 and 10.  Rather, he recalled taking ibuprofen for knee pain.  Id.  He also described difficulty passing physical training exercises.

VA treatment records from 2011 to 2015 show periodic treatment for bilateral knee pain with pain management therapy.  

At the April 2013 Board hearing, the Veteran stated that his bilateral knee disability was caused by physical activity during service.  He described lifting heavy equipment and moving on and off trucks.  He did not seek medical treatment for it during service; however, he was unable to pass physical training tests.   

In June 2015, VA examined the Veteran for his bilateral knee disability.  The examiner confirmed review of the entire record.  The examiner noted that STRs were negative for any knee injury.  Clinical evaluation showed diminished range of motion for both knees with pain.  X-rays confirmed moderate to severe degenerative joint disease.  The examiner provided a negative medical opinion regarding direct and secondary service connection.  He cited the absence of knee injury during service that would lead to degenerative joint disease.  He stated that there is no peer reviewed orthopedic surgery literature to suggest low back strain caused knee degenerative joint disease.  He also expressed a negative opinion regarding aggravation.  He determined that the Veteran's bilateral knee disability followed the natural disease progression.     

The Veteran contends service connection is warranted for his bilateral knee disability.  He asserts that it is related to general exertion during ACDUTRA and INACDUTRA and/or secondary to his service-connected back disability.  The Board finds that the preponderance of the evidence weighs against the claims, and they must be denied as explained below.  

Regarding direct service connection, the primary issue is whether the Veteran's reports of generalized exertional activity constitute an injury or indicate the presence of degenerative disease to fulfill the "in-service" service connection element.  38 C.F.R. §§ 3.6, 3.303.  The Veteran's military service consists wholly of ACDUTRA and INACDUTRA periods.  The governing regulations limit compensation to disease or injury incurred during ACDUTRA and injury incurred during INACDUTRA.  38 C.F.R. § 3.6.  

The Veteran acknowledges that he did not sustain any specific injury to either knee during service.  Rather, he contends that general physical exertion from military activity caused his current bilateral knee disability.  A March 2009 letter from Dr. E and a September 2009 letter from Dr. C tend to support his assertion.  The medical evidence also establishes that the Veteran's current bilateral knee disability is caused by degenerative joint disease, rather than a remote traumatic injury.  November 2008 MRI reports; August 2009 VA treatment records; June 2015 VA examination.  

As to his ACDUTRA service, the earliest confirmation of degenerative arthritis of the knees is the November 2008 MRI reports.  The Veteran does not assert that he was diagnosed with arthritis during ACDUTRA service.  Drs. E's and C's letters are too vague and generalized to support a finding that arthritis perceptible upon X-ray was present or manifested during an ACDUTRA period.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (X-ray findings required to establish arthritis).  In conclusion, there is no clinical evidence to show that an arthritic disease process had become manifest until after service.  

Thus, the issue is whether the post-service disease (knee arthritis) is related to ACDUTRA.  The favorable evidence includes the Veteran's assertions and Drs. E's and C's letters.  The evidence weighing against the claim is the June 2015 VA medical opinion.  

The Board finds the Veteran's reports and Drs. E's and C's opinions to be outweighed by the June 2015 VA medical opinion.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).   

As to the Veteran's reports, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that exertive activity may lead to orthopedic disability is commonly known.  The Veteran's assertion that his current knee arthritis is related to exertive activity service has some tendency to make a nexus more likely than it would be without such an assertion.  The Board, however, finds limited probative value in his reports due to his absence of medical expertise and subjective bias.  King, 700 F.3d at 1345; Caluza, 7 Vet. App. at 506; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Drs. E and C are qualified as physicians; however, they identify multiple causal factors as opposed to a specific military activity for degenerative arthritis.  To substantiate a nexus, the evidence must show that military activity is a casual factor in terms of scientific certainty of at least 50 percent probability or greater.  38 C.F.R. §§ 3.102, 3.303; see Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "may or may not have been").  Their reports are also controverted by the June 2015 VA examiner who indicated that a traumatic injury would have to be present for a causative relationship.  Overall, the Board finds Drs. E's and C's medical opinions limited due to vagueness regarding military activities, their identification of non-military causes and lack of affirmation in terms of scientific certainty as to a military cause.  Id.; King, 700 F.3d at 1345; Caluza, 7 Vet. App. at 506; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion)

The June 2015 VA medical opinion is persuasive evidence weighing against the claim.  Id.; Nieves-Rodriguez, 22 Vet. App. at 304; Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  The VA examiner is qualified as a medical doctor.  He reviewed the record and conducted a clinical evaluation.  He expressed a negative medical opinion.  He explained that there were no in-service injuries that could lead to degenerative joint disease.  It is reasonable to infer from his comments that in the absence of specific injury, generalized exertion during military service would not be a sufficient causal factor for post-service degenerative arthritis within any reasonable terms of scientific certainty.  Id.  The rationale is plausible and consistent with the record.  Id.

In summary, a specific injury, onset of arthritis during service or nexus from generalized activity during ACDUTRA to the post-service disease process is not shown.  38 C.F.R. § 3.6.  Thus, service connection on a direct basis must be denied.  38 C.F.R. §§ 3.6, 3.102, 3.303, 3.303(b), 3.307, 3.309.

Regarding secondary service connection, the evidence of a secondary nexus to service-connected back disability is limited to the Veteran's reports.  38 C.F.R. § 3.310.  The Veteran is competent to report his history of orthopedic pain and related treatment.  The general principle that orthopedic disability in one joint may cause disability in another joint due to overcompensation is noted; however, the Veteran's reports regarding overcompensation or secondary disability are limited by his lack of medical expertise and subjectivity.  Caluza, 7 Vet. App. at 510-511; King, 700 F.3d at 1345.  In this case, the Board finds the Veteran's secondary nexus reports to be outweighed by the June 2015 VA medical opinion.  Id. 

Briefly, the Board notes the April 2011 and June 2011 VA medical opinions.  As discussed in the December 2014 remand, the examiner did not rely on an accurate review of the Veteran's gait history, and the Board will not consider them further.  

The June 2015 VA medical opinion is the most probative evidence concerning a secondary nexus.  Id.;  Nieves-Rodriguez, 22 Vet. App. at 304.  The VA examiner is qualified as a medical doctor.  He conducted a clinical evaluation and reviewed the entire record, including the Veteran's reports.  He provided a negative medical opinion concerning secondary service connection.  He explained that he was unaware of any peer reviewed medical study suggesting a causal relationship from back disability to knee disability.  He also found that aggravation was not indicated since the bilateral knee disability followed a natural disease progression.  Given the examiner's expertise as a medical doctor, he is qualified to make medical determinations and inferences based upon the evidence.  It is reasonable to infer from his comments that the knee disease process was typical and he could not identify a medical basis to show an aggravation.  Acevedo, 25 Vet. App. at 294; Monzingo, 26 Vet. App. at 106; see id.  His medical opinion is plausible, consistent with the record and uncontroverted by any additional medical evidence.  Id.

For the above stated reasons, the preponderance of the evidence is against these claims, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for a bilateral knee disability must be denied.


 (ii) Bilateral ankle

Service treatment records (STRs) from April 1981 reflect that the Veteran completed a Report of Medical History and underwent a clinical evaluation for entrance into service.  No pertinent findings were recorded with respect to ankle symptoms or disability. 

In October 1985, January 1990, January 1994, August 1998 and January 2003 the Veteran completed Reports of Medical History and contemporaneous physical evaluations.  In these reports, he denied having bone, joint or other deformity.  None of the clinical evaluations found any ankle abnormality.     

Notably, the January 1990 Report of Medical History includes complaints of foot trouble.  The clinician elaborated that it concerned an approximately 1975 puncture wound of the left foot that caused occasional pain.  The August 1998 physical examination found pes planus.  The January 2003 Report of Medical History, the Veteran affirmed having foot trouble.  Further information was not provided.  The contemporaneous physical evaluation noted pes planus, but was negative for any ankle abnormality.

September 2009 VA primary care records reflect that the Veteran complained about foot pain.  December 2009 VA primary care records refer to a history of chronic back, knee and ankle pain.  

December 2009 VA X-ray report of the left ankle revealed calcaneal spurs without additional abnormality.  
  
April 2011 VA X-ray report for both ankles showed bilateral talonavicular degenerative joint disease with the right ankle greater than the left ankle.  A left heel spur was also found.  

In April 2011, the Veteran was afforded a VA orthopedic examination.  The examiner did not review the claims folder, but indicated review of medical records.  He expressed a negative opinion regarding secondary service connection to the back disability.  He cited review of the record and prior clinical evaluation.  In a June 2011 addendum, the April 2011 VA examiner added that the Veteran did not have history of long term alteration in gait, biomechanics or load bearing.  He cited July 2009 VA examination report indicating a normal gait.  

In April 2012, the Veteran was afforded an RO hearing in connection with the current claim.  He stated that he had general exertional injury to his ankles during service from moving equipment.  Hearing transcript, p. 4.  He also believed his ankle disability was related to his service-connected back disability.  He cited overcompensation from back pain.  He denied receiving any specific treatment during and immediately after service for either ankle.  Hearing transcript, p. 5 and 10.  Rather, he recalled taking ibuprofen for knee pain and failing a walk as part of his service physical training.  Id.

VA treatment records from 2011 to 2015 show periodic treatment for bilateral ankle pain with pain management therapy.  

At the April 2013 Board hearing, the Veteran stated that he injured his ankle from common walking.  Hearing transcript p 3.  He also asserted that his back disability caused excessive stress on his ankles.  He had a profile and did not receive a separation examination.  He denied being treated in service for any particular ankle injury, but recalled visiting sick call and taking over the counter pain medication.  He eventually failed a physical training test.     

May 2015 VA X-ray report for both ankles indicate that the findings were unchanged compared to the April 2011 study.  The examiner diagnosed mild degenerative joint disease of both ankles and mild bilateral plantar and dorsal calcaneal enthesopathy.  

In June 2015, VA examined the Veteran for bilateral ankle disability.  The examiner confirmed that he reviewed the entire record.  The examiner noted that STRs were negative for any ankle injury.  Clinical evaluation showed his ankles were tender to palpation over the anterolateral and anteromedial joint lines.  Ankle range-of-motion studies showed slightly diminished plantar flexion bilaterally and full dorsiflexion with endpoint pain bilaterally.  Inversion and eversion were normal.  He completed subtalar motion without pain.  X-rays showed mild tibiotalar degenerative changes bilaterally.  The examiner provided a negative medical opinion regarding direct and secondary service connection.  He cited the absence of ankle injury during service that would lead to degenerative joint disease.  He stated that there is no peer reviewed orthopedic surgery literature to suggest low back strain caused ankle degenerative joint disease.  He also expressed a negative opinion regarding aggravation citing that the Veteran's bilateral ankle disability followed the natural disease progression.     

The Veteran contends service connection is warranted for his bilateral ankle disability.  He asserts that it is related to general exertion during ACDUTRA and INACDUTRA and/or secondary to his service-connected back disability.  The Board finds that the preponderance of the evidence weighs against the claims and they must be denied as explained below.  

As to his ACDUTRA service, the earliest confirmation of degenerative arthritis of the ankle is the April 2011 VA X-ray report.  There is no clinical evidence to show that an arthritic disease process had become manifest until after service.  38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5003 (X-ray findings required to establish arthritis).  The Veteran does not assert that he was diagnosed with arthritis during ACDUTRA service.  Drs. E's and C's supportive letters pertain to knee disability.  To the extent these letters can be interpreted as suggestive that general exertional military caused ankle arthritis, the Board considers them too vague and generalized to be probative to the ankle disability as discussed above.  Caluza, 7 Vet. App. at 506; Fagan, 573 F.3d at 1289; Tirpak, 2 Vet. App. at 611.  Moreover, they are undermined by the June 2015 VA medical opinion.   

As to the Veteran's reports, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that exertive activity may lead to orthopedic disability is commonly known.  The Veteran's assertion that his current ankle arthritis is related to exertive activity service has some tendency to make a nexus more likely than it would be without such an assertion.  The Board, however, finds limited probative value in his reports due to his lack of medical expertise and subjective bias.  King, 700 F.3d at 1345; Caluza, 7 Vet. App. at 506; Cartwright, 2 Vet. App. at 25.

The June 2015 VA medical opinion weighs against the claim.  The VA examiner is qualified as a medical doctor.  He reviewed the record and conducted a clinical evaluation.  He expressed a negative medical opinion.  He explained that there were no in-service ankle injuries that could lead to degenerative joint disease.   Given the examiner's expertise as a medical doctor, he is qualified to make a medical determination and inferences based upon the evidence.  It is reasonable to infer from his comments that in the absence of specific injury there was not a basis for causation within any reasonable degree of scientific certainty.  The Board considers the June 2015 VA medical opinion to be highly probative evidence weighing against a nexus.  Nieves-Rodriguez, 22 Vet. App. at 304 (2008); Acevedo, 25 Vet. App. at 294; Monzingo, 26 Vet. App. at 106.
 
In conclusion, a nexus from general exertive activity during ACDUTRA to the post-service disease process is not shown.  38 C.F.R. § 3.6.  Service connection on a direct basis must be denied.  38 C.F.R. §§ 3.6, 3.102, 3.303, 3.303(b), 3.307, 3.309.  

Regarding secondary service connection, the evidence of a secondary nexus to service-connected back disability is limited to the Veteran's reports.  38 C.F.R. § 3.310.  The Veteran is competent to report his history of orthopedic pain and related treatment.  The general principle that orthopedic disability in one joint may cause disability in another joint due to overcompensation is noted.  However, his reports are limited by his lack of medical expertise and subjectivity.  Caluza, 7 Vet. App. at 510-511; Cartwright, 2 Vet. App. at 25.  The Board finds the Veteran's secondary nexus reports to be outweighed by the June 2015 VA medical opinion.  Id.; King, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

Briefly, the Board notes the April 2011 and June 2011 VA medical opinions.  As noted in the December 2014 remand, the examiner did not rely on accurate review of the Veteran's medical history, and the Board will not consider them further.  

The Board considers the June 2015 VA medical opinion to be the most probative evidence concerning a secondary nexus.  Id.  The VA examiner is qualified as a medical doctor.  He conducted a clinical evaluation and reviewed the entire record, including the Veteran's reports.  He provided a negative medical opinion concerning secondary service connection.  He explained that he was unaware of any peer reviewed medical study suggesting a causal relationship from back disability to ankle disability.  He also found that aggravation was not indicated since the bilateral ankle disability followed a natural disease progression.  Given the examiner's expertise as a medical doctor, he is qualified to make medical determinations and inferences based upon the evidence.  Nieves-Rodriguez, 22 Vet. App. at 304 (2008); Acevedo, 25 Vet. App. at 294; Monzingo, 26 Vet. App. at 106.  It is reasonable to surmise from his comments that the ankle disease process was typical, and he could not identify a medical basis to show an aggravation.  Id.  The rationale is plausible and consistent with the record.  Id.  It is not controverted by any additional medical evidence or opinion.  

For the above stated reasons, the preponderance of the evidence is against these claims, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for a bilateral ankle disability must be denied.

(iii) Sleep apnea

Service treatment records (STRs) from April 1981 reflect that the Veteran completed a Report of Medical History and underwent a clinical evaluation for entrance into service.  No pertinent findings were recorded with respect to any sleep disturbance.

In October 1985, January 1990, January 1994, August 1998 and January 2003, the Veteran completed Reports of Medical History and contemporaneous physical evaluations.  No sleep abnormalities or disturbances were noted.  In all medical history reports, the Veteran denied frequent trouble sleeping.  

January 2007 private sleep study reflected that the Veteran had a history of excessive daytime sleepiness.  A sleep study confirmed severe sleep apnea.  

At a March 2009 RO hearing, the Veteran reported that during service he snored and had difficulty breathing while asleep.  He stated that he worked odd hours during service.  He requested a sleep evaluation from the National Guard, but ended up having a private evaluation.  He stated that his sleep problems were not appropriately addressed in a separation examination.  

In a March 2009 letter, Dr. H stated that the Veteran had sleep apnea for many years and indicated it was present during service.  

VA treatment records from 2009 to 2015 reflect that the Veteran was followed for sleep apnea.  

At the April 2012 RO hearing, the Veteran denied receiving any sleep apnea treatment during service.  He stated that he did not realize he had it until after service.  He recounted that he worked unusual hours in service and had limited opportunities to sleep.  

In October 2012, C.B. stated that he knew the Veteran for many years and served with him.  He recalled the Veteran's extreme snoring and sleep apnea.  He cited the time spent during summer training camps.  He was concerned about the Veteran's sleep apnea then and requested guard personnel to monitor the Veteran.  While asleep, the Veteran had stopped breathing for extended periods of time.  He and others remained alert as to the Veteran's breathing.  He believed the Veteran's sleep apnea had increased and urged him to seek medical attention.  

The Veteran was afforded an April 2013 Board hearing.  He reported that during service others had repeatedly informed him that he had a sleep problem.  After service, he had a private sleep study that confirmed sleep apnea.  He followed up with VA treatment.  He noted that he worked odd hours during service.  Upon query, he stated that the initial sleep study was conducted in 2005 or 2006.  He denied receiving any treatment during service.    

In May 2015, the Veteran was afforded a VA sleep apnea examination with review of the claims folder.  The examiner noted the 2007 private sleep study confirming sleep apnea.  He also recounted the Veteran's report of long-standing sleep problems, including unexpected somnolence.  The examiner stated that pinpointing the date of onset for sleep apnea was speculative; however, given the lay reports it is likely that he had it during Reserve service.  He could not identify a specific circumstance, disease, illness or other event relating to sleep apnea.  He stated that sleep apnea is independent of a sleep schedule and detailed its clinical presentation.  He concluded that the Veteran developed sleep apnea sometime after 1981 and prior to his release from the Reserves, but there was no specific event, circumstance, disease or illness during military service that resulted in the 2007 sleep apnea diagnosis.  

In a November 2015 VA medical opinion, the examiner clarified that the onset of sleep apnea did not occur during the 1981 and January 1992 periods of ACDUTRA.  

The Veteran contends service connection is warranted for sleep apnea.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary, 32nd Ed. p.116-17 (2012).  The Board finds sleep apnea to be a disease, not an injury.  See id.  To the extent the Veteran asserts irregular sleep is an injury, his reports do not involve any traumatic externality as contemplated by the regulations.   38 C.F.R. § 3.6; VAOPGCREC 4-2002.  Further consideration of an injury is not warranted in this particular case.  Therefore, it must be shown that such sleep apnea either began during or was otherwise caused or aggravated by ACDUTRA.  See 38 U.S.C.A. § 101(24).  

The favorable evidence consists of the Veteran's reports, March 2009 letter from Dr. H and October 2012 letter from C.B.  Their reports show that the Veteran had sleep apnea symptoms during ACDUTRA service; however, they are too vague and generalized to show that the onset or an aggravation of sleep apnea occurred during any particular ACDUTRA period.  Caluza, 7 Vet. App. at 510-511.  The October 2012 letter does not identify a specific permanent aggravation during ACDUTRA.  There are no documents, such as sick slips or line of duty investigations suggesting the onset or worsening of any sleep disorder during a specific period of ACDUTRA.  Compare January 2003 physical evaluation to AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  Although the above favorable reports show the Veteran had sleep apnea symptoms in service, they are not persuasive to show the initial onset or permanent aggravation during any ACDUTRA period due to their vagueness.  King, 700 F.3d at 1345; Id.

As to the Veteran's contention that irregular sleep hours during ACDUTRA caused or aggravated sleep apnea, it is undermined by the May 2015 VA examiner's report. Caluza, 7 Vet. App. at 510-511; King, 700 F.3d at 1345.  The May 2015 VA examiner could not identify a precise date of onset and ruled out the possibility that an irregular sleep schedule in service could be a casual factor.  He can make a determination that sleep apnea is unrelated to an irregular sleep schedule based upon his qualification as a medical doctor.  38 C.F.R. § 3.159(a)(1); Acevedo, 25 Vet. App. at 294; Monzingo, 26 Vet. App. at 106.  He expressed a negative opinion regarding a causal relationship to any period of Reserve service based upon the evidence.  Thus, the May 2015 VA examiner's opinion is persuasive because it is consistent with the generalized reports of symptoms in service and accounts for the Veteran's reports of an irregular sleep schedule.  Id.; King, 700 F.3d at 1345.  The evidence weighs against a finding that the sleep apnea disease process started or was aggravated by a period of ACDUTRA service.  38 C.F.R. §§ 3.6, 3.102, 3.303.  

For the above stated reasons, the preponderance of the evidence is against the claim, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), and service connection for sleep apnea must be denied.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.

Service connection for sleep apnea is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


